Title: Roger Sherman to John Adams, 8 May 1786
From: Sherman, Roger
To: Adams, John


          
            
              Sir
            
            

              New Haven

              8th: May 1786
            
          

          This will be delivered to you by Dr.
            Wales Professor of Divinity in Yale College in New Haven who is About to take a Voyage
            to England for the recovery of his Health– – –
          There is a Cause depending in the Superior Court in this State,
            that is of National concern on which I wish to receive Some information from Your
            Excellency respecting the law and usage of Nations, it is an Action of Debt
            between two Subjects of the King of Great Brittain on a contract under hand &
            Seal Made at Nova Scotia and was to have been performed
            there, but the Deft. came with his Effects into this State,
            where he resides at present, the Plaintiff employed Counsel here who brought an action
            on the contract & Attached a Vessel & other effects of the Deft. the Deft. Pleads abatement to
            the Jurisdiction of the Courts here because both parties are foreigners & the
            Contract was made & to have been performed in a foreign State, the Cause has
            been once heard before the Supe. Court and continued to
            Advise, there were no precedents in point produced on either side; I Should take it as a
            particular favour to be informed by your Excellency what is the law and usage of Nations
            in Europe in Such cases & particularly in Great Britain, whether the Courts
            there would Sustain Such an Action between two Citizens of the United States, I take it,
              that that Case does not differ from Debt on a Bond or any other tansitory
            Action, as to the right of maintaing it, – – –And we wish to give foreigners the
              Same privileges in our Courts as they will give our Citizens in theirs. – –
            –this cause is to be heard again the first Tuesday in Sepr. next, I Should therefore wish to have an Answer before that
            time, if convenient.
          I have No News remarkable to communicate, we hear that New York
            State has Granted the General Impost to the united States. all the other States had
            granted it before—the matter of revenue is the greatest difficulty attending
            our political affairs– – – –I Shall be obliged to your Excellency for any
            information that you may think proper to give respecting our affairs in Europe—
          I am with Great Esteem & Respect / Your Excellency’s humble
              Servt.


          
            
              Roger Sherman
            
          
          
            Q.1. Whether a Subject of France can maintain a personal Action
              against another Subject of France, in the Courts at Westminster Hall, for a Debt
              contracted in France
            Q.2. Can a British Subject maintain an Action in France against another British
              Subject for a Debt, contracted in Britain—Suppose it a Note or Bond, and both the
                Frenchmen in England
              Englishmen in France.
            Q.3. Can one American Citizen recover of another in London a Debt contracted in the
              U.S.
            Q.4. Does the Priviledge of Alien Friends of maintaining personal Actions extend to
              Causes of Action happening out of the British Dominions, and to other alien
              Friends?
          
        